Citation Nr: 1422300	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  14-12 871	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a right knee disorder as secondary to service-connected degenerative joint disease of the lumbar spine with intervertebral disc syndrome (IVDS).

2. Entitlement to service connection for a left knee disorder as secondary to the service-connected degenerative joint disease of the lumbar spine with IVDS.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).

4. Entitlement to a rating higher than 20 percent for the degenerative joint disease of the lumbar spine with IVDS.

5. Entitlement to rating higher than 10 percent for associated radiculopathy of the left lower extremity.

6. Entitlement to service connection for sleep apnea, including secondary to weight gain claimed to be the result of the service-connected degenerative joint disease of the lumbar spine with IVDS.

7. Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right leg disorder as secondary to the service-connected degenerative joint disease of the lumbar spine with IVDS.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to March 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The claim for service connection for sleep apnea has been recharacterized to include the additional basis of entitlement of secondary service connection, predicated on an averred etiological relationship with the Veteran's already service-connected low back disability.  See 38 C.F.R. § 3.310(a) and (b) (2013) (permitting the granting of service connection for disability that is proximately due, the result of, or aggravated by a service-connected disability).

Because there is an outstanding hearing request, however, rather than immediately deciding the claims the Board instead is remanding them to the Agency of Original Jurisdiction (AOJ) to schedule this requested hearing.



REMAND

In his February 2014 Substantive Appeal to the Board (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) of the Board (often and more commonly referred to as a "Travel Board" hearing).  But to date, this hearing has not been scheduled and must be before deciding his appeal of these claims.  38 C.F.R. §§ 20.700, 20.704 (2013).

Accordingly, these claims are REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time and location of this hearing.  Also give him the opportunity to have a videoconference hearing with the Board, instead, if it could be provided sooner and he is okay with having this other type of Board hearing.  Whatever type of hearing he elects to have, put a copy of the hearing notification letter in the claims file.  If, for whatever reason, he changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



